Citation Nr: 0028619	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99 15 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland



THE ISSUE

Entitlement to service connection for paranoid schizophrenia.



WITNESS AT HEARING ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel



INTRODUCTION

The appellant had verified service from November 1975 to 
March 1976, April 1986 to September 1986, and November 1986 
to May 1987.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from an April 1999 RO decision, which denied 
service connection for paranoid schizophrenia.


REMAND

VA law and regulation provides for the payment of 
compensation to veterans who became disabled or died from 
disease or injury incurred in or aggravated by "active 
military, naval or air service".  38 U.S.C.A. §§ 1110, 1131.  
The term "active military, naval, or air service", in turn, 
includes active duty, active duty for training during which 
the individual was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.

As noted above, the appellant had periods of service from 
November 1975 to March 1976, April 1986 to September 1986, 
and November 1986 to May 1987.  However, the appellant 
contends that she had additional periods of service after May 
1987, and the record does not include documentation showing 
that all periods of service have been verified and that any 
additional periods claimed by the appellant have been ruled 
out.

Because the nature of the appellant's service is critical to 
determining whether she is entitled to service connection, 
all of her periods of service should be verified and 
additional medical and personnel records from all of her 
periods of service should be obtained, to help her complete 
her application for benefits.  Id.; 38 U.S.C.A. § 5103(a); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The record must 
include documentation that makes it that all periods of 
active duty and active duty for training have been 
identified.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact any sources 
that are neceassary to verify the 
appellant's Army Reserve service and the 
nature of periods of such service after 
May 1987 (active duty, active duty for 
training, inactive duty training, and 
inactive service).  The RO should also 
obtain all of the appellant's service 
medical and personnel records from her 
Army Reserve service.  This should 
include, as is necessary to assure that 
all periods of service after May 1987 are 
noted, contact with the NPRC, the 
Department of the Army, or any other 
sources the RO finds helpful in fully 
documenting the appellant's service.

2.  Thereafter, the RO should review the 
claim of service connection for paranoid 
schizophrenia.  If the claim is denied, 
the appellant should be issued a 
supplemental statement of the case and 
given an opportunity to respond.  Then 
the case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the Ros to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


